Case: 17-11727     Date Filed: 01/05/2018   Page: 1 of 2


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-11727
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 2:15-cr-00335-RDP-TFM-10



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

JAQUAN MARTEZ YOUNG,
a.k.a. "Big Head" Or "Head",

                                                            Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       ________________________

                               (January 5, 2018)

Before TJOFLAT, WILLIAM PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-11727     Date Filed: 01/05/2018   Page: 2 of 2


      Jaquan Young appeals the sentence the district court imposed following his

plea of guilty to conspiracy to distribute a controlled substance. 21 U.S.C.

§§ 841(a)(1), 846. Young argues that the district court clearly erred by imposing a

two-level enhancement under section 2D1.1(b)(1) of the Sentencing Guidelines

and by declining to apply a mitigating-role reduction under section 3B1.2. But we

cannot afford Young any meaningful relief. Young was sentenced to the statutory-

minimum sentence of 120 months of imprisonment. So any error in calculating his

advisory guideline range was harmless. See United States v. Chirino-Alvarez, 615
F.3d 1344, 1346 (11th Cir. 2010). We affirm.

      AFFIRMED.




                                          2